DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on July 7, 2021.
In response to Applicant’s amendment of the claims, the “one or more sensing devices” in the Claim Interpretation section from the immediately previous Office action are no longer recited in that corresponding claim for being interpreted under 35 U.S.C. 112(f)/sixth paragraph.  Applicant did not modify the “data acquisition device” in the 
Applicant argues that “data acquisition device” appears in claim(s) of related patent, US 10853757 B1, which was examined by the same examiner as the application currently being examined.  In response, Examiner believes that, in that patent’s prosecution, Examiner at the time interpreted “data acquisition device” as having structural meaning(s) to a person of ordinary skill in the art.  That being said, to clear up any possible gray area in the current application being examined, Examiner suggests that Applicant address “data acquisition device” in a similar way to how the previous sensing devices were addressed -- by finding a term of similar meaning that leaves out the placeholder word “device.”
In response to Applicant’s amendment of the claims, all of the claim rejections under 35 U.S.C. 112, written description requirement, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, all of the 101 rejections from the previous Office action are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
Applicant argues that the prior art fails to teach “identifying the package, in response to the comparison satisfying a criterion, as the object appearing at the location in the area by associating the image information about the object with the package identification information.”  Examiner disagrees.  As explained in further detail in the 103 rejections, this limitation is disclosed via a combination of separate prior art disclosures.  
Applicant also argues that Razumov does not disclose continuously tracking, within the area where the object was detected and the package was registered, the package to determine whether the registered package is at a different position from the location of the detected object.  Examiner disagrees.  For example, paragraph [0047] of Razumov states:  “As described in more detail later, the central data base and control system 16 includes a tracking system 24 (FIG. 2) for tracking a product ordered by a customer from the moment the product is packed at the respective storage facility 14 until the moment the ordered product is received by the customer.”  Such tracking would include changes in location of the item.
Information Disclosure Statement
Examiner notes that Applicant has included USPTO Office action(s) in Applicant’s recent information disclosures statement(s).  Please note that a reference cited in such an information disclosure statement has not necessarily been considered unless separately cited in an information disclosure statement.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 34, 39-40, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes, US 7689465 B1, in view of Edwards, US 20120257061 A1, .
As per Claim 1, Shakes discloses:
- a method for tracking a package within an area (claim 1 (method); column 8, line 58, through column 9, line 26 (“Additionally, verification data may be captured throughout various stages of inventory control, management, and/or tracking of inventory items. For example, in one embodiment, data may be captured that tracks an item from receiving, through inventory and order processing, to shipping.”));
- obtaining package identification information from a scannable medium associated with a package (column 13, lines 28-43 (most of this paragraph is important); column 14, lines 45-67 (“In other embodiments, however, the packing personal processing an order may utilize a scanning device to read an identification code associated with the order throughout the processing of the order and thus control system 300 may be configured to receive the identification code data and use it to match captured images with the correct order.”); column 15, lines 17-35 (“For example, after processing an order, a processing agent may use a scan code reader to read an identification code on the packed and sealed order and control system 300 may receive the identification code and information indicating the completion of order processing for that order.  In some embodiments, images may be continually captured and control system 300 may analyze the captured images, or receive motion detection or manual signals, in order to determine which of the images to associate with a particular order.”));
- continuously acquiring image information of the area (column 7, lines 32-56 (“In yet another embodiment, one or more image capture devices may be configured to continuously capture images or video, and a control system or other software (or hardware) system may analyze the continually captured images to determine which images include views of the order being processed.”));
- associating the image information about the object with the package identification information (column 19, lines 12-47 (image database with order identifier)).
Shakes fails to disclose detecting motion at a location in the area based on the image information acquired of the area; detecting an object at the location in the area in response to detecting the motion based on the image information acquired of the area.  Edwards discloses detecting motion at a location in the area based on the image information acquired of the area (paragraph [0027] (“As an optional sixth step, the cameras 32 may continuously collect video images.  One or more motion detection algorithms on a motion detection processor 40, 42 within the cameras 32 can be used to detect and allow a tracking processor 40, 42 within the server 38 to follow a moving object through the neighborhood.  In this case, the motion processors 40, 42 may analyze video from more than one camera 32 to detect moving objects and the tracking processor may correlate the movement of the detected object among cameras 32.”)); detecting an object at the location in the area in response to detecting the motion based on the image information acquired of the area (paragraph [0027] (“As an optional sixth step, the cameras 32 may continuously collect video images.  One or more motion detection algorithms on a motion detection processor 40, 42 within the cameras 32 can be used to detect and allow a tracking processor 40, 42 within the server 38 to follow a moving object through the neighborhood.  In this case, the motion processors 40, 42 may analyze video from more than one camera 32 to detect moving objects and the tracking processor may correlate the movement of the detected object among cameras 32.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakes such that the invention detects motion at a location in the area based on the image information acquired of the area; and the invention detects an object at the location in the area in response to detecting the motion based on the image information acquired of the area, as disclosed by Edwards.  Motivation for the modification is provided by Edwards in that this can be a part of following and tracking objects (paragraph [0027]).
The modified Shakes fails to disclose acquiring a distinguishing characteristic of the object at the location in the area; comparing the distinguishing characteristic of the object detected in the area with the package identification information obtained from the scannable medium; identifying the package, in response to the comparison satisfying a criterion, as the object at the location in the area.  Dearing discloses acquiring a distinguishing characteristic of the object at the location in the area; comparing the 
The modified Shakes fails to disclose registering the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object; continuously tracking, within the area where the object was detected and the package was registered, the package to determine whether the registered package is at a different position from the location of the detected object.  Razumov discloses registering the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object (paragraph [0006]; paragraph [0007]); continuously tracking, within the area where the object was detected and the package was registered, the package to determine whether the registered package is at a different position from the location of the detected object (paragraph [0006]; paragraph [0007]; paragraph [0010] (“The tracking system may maintain a package address data stream indicating changes in location of the package formed in the storage facility until the packet is received by the customer.”); paragraph [0047] (“As described in more detail later, the central data base and control system 16 includes a tracking system 24 (FIG. 2) for tracking a product ordered by a customer from the moment the product is packed at the respective storage facility 14 until the moment the ordered product is received by the customer.”); paragraph [0054] (“As schematically illustrated in FIG. 2, the tracking system 24 includes a number of mechanisms that enable a product ordered by a customer to be tracked from the moment the product is packed at the respective storage facility 14 to the moment the ordered product is received by the customer, in order to prevent unauthorized access to the product and eliminate exposure of the product to contamination by unwanted or dangerous substances due to terrorist's activity.”); paragraph [0063] (“The tracking system 24 may keep a package address data stream representing a location of each package.  The package address data stream indicates changes in locations of the package from the moment when the package is formed in the storage facility 14 until the moment when the package is received by the customer.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention registers the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object; and the invention continuously tracks, within the area where the object was detected and the package was registered, the package to determine whether the registered package is at a different position from the location of the detected object, as 
The modified Shakes fails to disclose wherein the physical information is determined from the image information.  Patel discloses wherein the physical information is determined from the image information (paragraph [0067] (“However, in the present invention, a handheld code reader is used to provide an approximation of real time or full-motion video output through the standard scanner interface.”); paragraph [0068] (“Thus, the code reader can be used in a fashion similar to a camcorder. The system can double as a code reader and a video camera, video display or video recorder, such as those used in surveillance applications.”); paragraph [0102] (“The following discussion presents the equations to obtain actual 3D dimensions from a 2D projection (image) of an object.”); paragraph [0113] (“FIGS. 11, 12(a) and 12(b) illustrate an alternative embodiment of the present invention which measures the dimensions and distance of a target object 800.”); paragraph [0118] (“While dimensioning aspects of the present invention has been described in connection with imaging code readers located on stands or in fixed positions, it will be understood that aspects of the present invention may be practiced with mobile or handheld code readers as well.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the physical information is determined from the image information, as disclosed by Patel.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the method of determining dimensions of Patel for the method of determining dimensions of Dearing.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Shakes fails to disclose determining a movement, a presence, and a position of the object at the location in response to integrating and comparing images of the image information acquired at different times.  Patel further discloses determining a movement, a presence, and a position of the object at the location in response to integrating and comparing images of the image information acquired at different times (paragraph [0072] (“The system of the present invention is also capable of capturing multiple frames at regular intervals.  Similar objects can be identified in adjacent frames resulting in a motion tracking algorithm.  An object's speed can be estimated by measuring the position and time differences of the object between multiple image frames.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention determines a movement, a presence, and a position of the object at the location in response to integrating and comparing images of the image information acquired at different times, as disclosed by Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Shakes further discloses wherein the package identification information includes markings on the package (column 13, lines 28-43; column 14, lines 45-67; column 15, lines 17-35).

As per Claim 7, the modified Shakes fails to disclose wherein the image information of the area is three-dimensional (3D) image information.  Dearing further discloses wherein the image information of the area is three-dimensional (3D) image information (claim 20; claim 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the image information of the area is three-dimensional (3D) image information, as disclosed by Dearing.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the three-dimensional image information of Dearing for the image information of Shakes.  

As per Claim 34, Shakes discloses:
- a method for tracking a package within an area (claim 1 (method); column 8, line 58, through column 9, line 26 (“Additionally, verification data may be captured throughout various stages of inventory control, management, and/or tracking of inventory items. For example, in one embodiment, data may be captured that tracks an item from receiving, through inventory and order processing, to shipping.”));
- obtaining, by a data acquisition device, package identification information from a scannable medium associated with a package (column 13, lines 28-43 (most of this paragraph is important); column 14, lines 45-67 (“In other embodiments, however, the packing personal processing an order may utilize a scanning device to read an identification code associated with the order throughout the processing of the order and thus control system 300 may be configured to receive the identification code data and use it to match captured images with the correct order.”); column 15, lines 17-35 (“For example, after processing an order, a processing agent may use a scan code reader to read an identification code on the packed and sealed order and control system 300 may receive the identification code and information indicating the completion of order processing for that order.  In some embodiments, images may be continually captured and control system 300 may analyze the captured images, or receive motion detection or manual signals, in order to determine which of the images to associate with a particular order.”));
- continuously and automatically acquiring, by one or more sensors, image information of the area (column 7, lines 32-56 (“In yet another embodiment, one or more image capture devices may be configured to continuously capture images or video, and a control system or other software (or hardware) system may analyze the continually captured images to determine which images include views of the order being processed.”));
- a computer processor in electronic communication with both the data acquisition device and the one or more sensors (column 7, lines 32-56 (“In yet another embodiment, one or more image capture devices may be configured to continuously capture images or video, and a control system or other software (or hardware) system may analyze the continually captured images to determine which images include views of the order being processed.”); column 13, lines 28-43 (most of this paragraph is important); column 14, lines 45-67 (“In other embodiments, however, the packing personal processing an order may utilize a scanning device to read an identification code associated with the order throughout the processing of the order and thus control system 300 may be configured to receive the identification code data and use it to match captured images with the correct order.”); column 15, lines 17-35 (“For example, after processing an order, a processing agent may use a scan code reader to read an identification code on the packed and sealed order and control system 300 may receive the identification code and information indicating the completion of order processing for that order.  In some embodiments, images may be continually captured and control system 300 may analyze the captured images, or receive motion detection or manual signals, in order to determine which of the images to associate with a particular order.”));
- associating the image information about the object with the package identification information (column 19, lines 12-47 (image database with order identifier)).
Shakes fails to disclose detecting motion at a location in the area based on the image information acquired of the area; detecting an object at the location in the area in response to detecting motion based on the image information acquired of the area.  Edwards discloses detecting motion at a location in the area based on the image information acquired of the area (paragraph [0027] (“As an optional sixth step, the cameras 32 may continuously collect video images.  One or more motion detection algorithms on a motion detection processor 40, 42 within the cameras 32 can be used to detect and allow a tracking processor 40, 42 within the server 38 to follow a moving object through the neighborhood.  In this case, the motion processors 40, 42 may analyze video from more than one camera 32 to detect moving objects and the tracking processor may correlate the movement of the detected object among cameras 32.”)); detecting an object at the location in the area in response to detecting motion based on the image information acquired of the area (paragraph [0027] (“As an optional sixth step, the cameras 32 may continuously collect video images.  One or more motion detection algorithms on a motion detection processor 40, 42 within the cameras 32 can be used to detect and allow a tracking processor 40, 42 within the server 38 to follow a moving object through the neighborhood.  In this case, the motion 
The modified Shakes fails to disclose comparing dimensions of the package with the package identification information obtained from the scannable medium; identifying the package, in response to the comparison satisfying a criterion, as the object at the location in the area.  Dearing discloses comparing dimensions of the package with the package identification information obtained from the scannable medium; identifying the package, in response to the comparison satisfying a criterion, as the object at the location in the area (paragraph [0036] (“In some embodiments, the item can be, for example, a package, a letter, or any other identifiable object.”); paragraph [0064] (“In some embodiments, the testing module 116 can be configured to facilitate ascertaining information related to a scanned item.   In some embodiments, this information related to a scanned item can comprise, for example, physical information relating to the scanned item such as the dimensions of the scanned item, the weight of the scanned item, the type of services requested for the scanned item, the nature and/or contents of the scanned item, and/or any other desired physical information relating to the scanned item.”); paragraph [0065] (“The testing module 116 can include features and components to facilitate the gathering of information relating to the scanned item.  In some embodiments, these features and/or components can include sensors capable of detecting the desired physical properties relating to the scanned item.”); paragraph [0067] (“In the event that the information from the testing module 116 relates to physical properties of the scanned item such as, for example, the item weight and/or item dimensions, the processor 102 can compare this information from the testing module 116 with information contained in the item label to verify the correctness of the item label information.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention compares dimensions of the package with the package identification information obtained from the scannable medium; and the invention identifies the package, in response to the comparison satisfying a criterion, as the object at the location in the area, as disclosed by Dearing.  Motivation for the modification is provided by Dearing in that this verifies the correctness of the package (paragraph [0067]).
The modified Shakes fails to disclose registering the object as the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object; continuously tracking, within the area where the object was detected and the package was registered, the package to determine whether the registered package is at a different position from the location of the detected object.  Razumov discloses registering the object as the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object (paragraph [0006]; paragraph [0007]); continuously tracking, within the area where the object was detected and the package was registered, the package to determine whether the registered package is at a different position from the location of the detected object (paragraph [0006]; paragraph [0007]; paragraph [0010] (“The tracking system may maintain a package address data stream indicating changes in location of the package formed in the storage facility until the packet is received by the customer.”); paragraph [0047] (“As described in more detail later, the central data base and control system 16 includes a tracking system 24 (FIG. 2) for tracking a product ordered by a customer from the moment the product is packed at the respective storage facility 14 until the moment the ordered product is received by the customer.”); paragraph [0054] (“As schematically illustrated in FIG. 2, the tracking system 24 includes a number of mechanisms that enable a product ordered by a customer to be tracked from the moment the product is packed at the respective storage facility 14 to the moment the ordered product is received by the customer, in order to prevent unauthorized access to the product and eliminate exposure of the product to 
The modified Shakes fails to disclose wherein the dimensions are determined from the image information processed by the automatic image processing.  Patel discloses wherein the dimensions are determined from the image information processed by the automatic image processing (paragraph [0067] (“However, in the present invention, a handheld code reader is used to provide an approximation of real time or full-motion video output through the standard scanner interface.”); paragraph [0068] (“Thus, the code reader can be used in a fashion similar to a camcorder. The system can double as a code reader and a video camera, video display or video recorder, such as those used in surveillance applications.”); paragraph [0102] (“The following discussion presents the equations to obtain actual 3D dimensions from a 2D projection (image) of an object.”); paragraph [0113] (“FIGS. 11, 12(a) and 12(b) illustrate an alternative embodiment of the present invention which measures the dimensions and distance of a target object 800.”); paragraph [0118] (“While dimensioning aspects of the present invention has been described in connection with imaging code readers located on stands or in fixed positions, it will be understood that aspects of the present invention may be practiced with mobile or handheld code readers as well.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the dimensions are determined from the image information processed by the automatic image processing, as disclosed by Patel.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the method of determining dimensions of Patel for the method of determining dimensions of Dearing.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Shakes fails to disclose determining a movement, a presence, and a position of the package at the location in response to automatic image processing including integrating and comparing images of the image information acquired at different times.  Patel further discloses determining a movement, a presence, and a position of the package at the location in response to automatic image processing including integrating and comparing images of the image information acquired at different times (paragraph [0072] (“The system of the present invention is also capable of capturing multiple frames at regular intervals.  Similar objects can be identified in adjacent frames resulting in a motion tracking algorithm.  An object's speed can be estimated by measuring the position and time differences of the object between multiple image frames.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention determines a movement, a presence, and a position of the package at the location in response to automatic image processing including integrating and comparing images of the image information acquired at different times, as disclosed by Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per Claim 40, the modified Shakes fails to disclose wherein the image information of the area is three-dimensional (3D) image information.  Dearing further discloses wherein the image information of the area is three-dimensional (3D) image information (claim 20; claim 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the image information of the area is three-dimensional (3D) image information, as disclosed by Dearing.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the three-dimensional image information of Dearing for the image information of Shakes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 43, the modified Shakes fails to disclose wherein determining the distinguishing characteristic of the object detected at the location in the area comprises executing a edge detection technique to determine dimensions of the package.  Patel further discloses wherein determining the distinguishing characteristic of the object detected at the location in the area comprises executing a edge detection technique to determine dimensions of the package (paragraphs [0022]-[0023]; paragraphs [0111]-[0112]; paragraph [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that determining the distinguishing characteristic of the object detected at the location in the area comprises executing a edge detection technique to determine dimensions of the package, as disclosed by Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 44, Shakes further discloses wherein the data acquisition device includes a scanner (column 7, line 57, through column 8, line 17).

As per Claim 45, Shakes further discloses wherein the one or more sensors include a camera (column 12, lines 31-38).

Claims 2 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Zhao, US 20140108136 A1.
As per Claim 2, the modified Shakes fails to disclose displaying a representation of the area; and marking the location of the registered package on the displayed representation with at least a portion of the package information.  Zhao discloses displaying a representation of the area; and marking the location of the registered package on the displayed representation with at least a portion of the package information (Figure 5A; paragraph [0031]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention displays a representation of the area; and marks the location of the registered package on the displayed representation with at least a portion of the package information, as disclosed by Zhao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per Claim 35, the modified Shakes fails to disclose displaying a representation of the area; and marking the location of the registered package on the displayed representation with at least a portion of the package information.  Zhao discloses displaying a representation of the area; and marking the location of the registered package on the displayed representation with at least a portion of the package information (Figure 5A; paragraph [0031]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention displays a representation of the area; and marks the location of the registered package on the displayed representation with at least a portion of the package information, as disclosed by Zhao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-4 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Berger, US 20150254906 A1.
As per Claim 3, Shakes further discloses wherein package identification information may come from the scannable medium associated with the package (column 13, lines 28-43; column 14, lines 45-67; column 15, lines 17-35).
The modified Shakes fails to disclose guiding placement of the package to the location in response to obtaining the package identification information.  Berger discloses guiding placement of the package to the location in response to obtaining the package identification information (paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention guides placement of the package to the location in response to obtaining the package identification information, as disclosed by Berger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, the modified Shakes fails to disclose wherein the step of guiding placement of the package into the area includes identifying a location at which to place the package.  Berger further discloses wherein the step of guiding placement of the package into the area includes identifying a location at which to place the package (paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the step of guiding placement of the package into the area includes identifying a location at which to place the package, as disclosed by Berger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Shakes fails to disclose identifying a location by illuminating the location.  Dearing discloses identifying a location by illuminating the location (paragraph [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention identifies a location by illuminating the location, as disclosed by Dearing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per Claim 36, Shakes further discloses wherein package identification information may come from the scannable medium associated with the package (column 13, lines 28-43; column 14, lines 45-67; column 15, lines 17-35).
The modified Shakes fails to disclose guiding placement of the package to the location in response to obtaining the package identification information.  Berger discloses guiding placement of the package to the location in response to obtaining the package identification information (paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention guides placement of the package to the location in response to obtaining the package identification information, as disclosed by Berger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 37, the modified Shakes fails to disclose wherein the step of guiding placement of the package into the area includes identifying a location at which to load the package.  Berger further discloses wherein the step of guiding placement of the package into the area includes identifying a location at which to load the package (paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the step of guiding placement of the package into the area includes identifying a location at which to load the package, as disclosed by Berger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Shakes fails to disclose identifying a location by illuminating the location.  Dearing discloses identifying a location by illuminating the location (paragraph [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention identifies a location by illuminating the location, as disclosed by Dearing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Or-Bach, US 6988079 B1.
As per Claim 8, the modified Shakes fails to disclose guiding a search for the package in the area by illuminating at least a portion of the package.  Or-Bach discloses guiding a search for the package in the area by illuminating at least a portion of the package (column 2, lines 1-14; column 7, line 58, through column 8, line 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention guides a search for the package in the area by illuminating at least a portion of the package, as disclosed by Or-Bach, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Hiroi, US 20170066597 A1.
As per Claim 42, the modified Shakes fails to disclose generating the image information acquired of the area from a combination of at least one camera and at least one depth sensor.  Hiroi discloses generating the image information acquired of the area from a combination of at least one camera and at least one depth sensor (paragraph [0160]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention generates the image information acquired of the area from a combination of at least one camera and at least one depth sensor, as disclosed by Hiroi.  Motivation for the modification is provided by Hiroi in that this is a way to provide a three-dimensional image (paragraph [0160]).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Dearing in further view of Patel in further view of Razumov.
As per Claim 46, Shakes discloses:
- a system for package tracking (claim 35 (system); column 8, line 58, through column 9, line 26 (“Additionally, verification data may be captured throughout various stages of inventory control, management, and/or tracking of inventory items. For example, in one embodiment, data may be captured that tracks an item from receiving, through inventory and order processing, to shipping.”));
- one or more cameras configured to capture images of an area where packages are placed (column 7, lines 32-56 (“In yet another embodiment, one or more image capture devices may be configured to continuously capture images or video, and a control system or other software (or hardware) system may analyze the continually captured images to determine which images include views of the order being processed.”); column 12, lines 31-38);
- an image processor configured to receive package identification information associated with a given package that is to be placed in the area, the image processor being further configured (column 7, lines 5-31; column 13, lines 28-43 (most of this paragraph is important); column 14, lines 45-67 (“In other embodiments, however, the packing personal processing an order may utilize a scanning device to read an identification code associated with the order throughout the processing of the order and thus control system 300 may be configured to receive the identification code data and use it to match captured images with the correct order.”); column 15, lines 17-35 (“For example, after processing an order, a processing agent may use a scan code reader to read an identification code on the packed and sealed order and control system 300 may receive the identification code and information indicating the completion of order processing for that order.  In some embodiments, images may be continually captured and control system 300 may analyze the captured images, or receive motion detection or manual signals, in order to determine which of the images to associate with a particular order.”));

- acquire, from the images captured by the one or more cameras, image data about the object that appeared at the location in the area where packages are placed (column 7, lines 5-31 (stations; image-based motion detection));
- associating the image data about the object with the package identification information (column 19, lines 12-47 (image database with order identifier)).
Shakes fails to disclose compare the dimensions about the object with the package identification information; identify the given package, in response to the comparison satisfying a criterion, as the object that appeared at the location in the area.  Dearing discloses compare the dimensions about the object with the package identification information; identify the given package, in response to the comparison satisfying a criterion, as the object that appeared at the location in the area (paragraph [0036] (“In some embodiments, the item can be, for example, a package, a letter, or any other identifiable object.”); paragraph [0064] (“In some embodiments, the testing module 116 can be configured to facilitate ascertaining information related to a scanned item.   In some embodiments, this information related to a scanned item can comprise, for example, physical information relating to the scanned item such as the dimensions of the scanned item, the weight of the scanned item, the type of services requested for the scanned item, the nature and/or contents of the scanned item, and/or any other desired physical information relating to the scanned item.”); paragraph [0065] (“The testing module 116 can include features and components to facilitate the gathering of information relating to the scanned item.  In some embodiments, these features and/or components can include sensors capable of detecting the desired physical properties relating to the scanned item.”); paragraph [0067] (“In the event that the information from the testing module 116 relates to physical properties of the scanned item such as, for example, the item weight and/or item dimensions, the processor 102 can compare this information from the testing module 116 with information contained in the item label to verify the correctness of the item label information.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention compares the dimensions about the object with the package identification information; and the invention identifies the given package, in response to the comparison satisfying a criterion, as the object that appeared at the location in the area, as disclosed by Dearing.  Motivation for the modification is provided by Dearing in that this verifies the correctness of the package (paragraph [0067]).
The modified Shakes fails to disclose wherein the dimensions are determined from the image data.  Patel discloses wherein the dimensions are determined from the image data (paragraph [0067] (“However, in the present invention, a handheld code reader is used to provide an approximation of real time or full-motion video output through the standard scanner interface.”); paragraph [0068] (“Thus, the code reader can be used in a fashion similar to a camcorder. The system can double as a code reader and a video camera, video display or video recorder, such as those used in surveillance applications.”); paragraph [0102] (“The following discussion presents the equations to obtain actual 3D dimensions from a 2D projection (image) of an object.”); paragraph [0113] (“FIGS. 11, 12(a) and 12(b) illustrate an alternative embodiment of the present invention which measures the dimensions and distance of a target object 800.”); paragraph [0118] (“While dimensioning aspects of the present invention has been described in connection with imaging code readers located on stands or in fixed positions, it will be understood that aspects of the present invention may be practiced with mobile or handheld code readers as well.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the dimensions are determined from the image data, as disclosed by Patel.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the 
The modified Shakes fails to disclose register the given package as currently being at the location in the area where the object appeared in response to determining the package as being present in the area at the location of the detected object.  Razumov discloses register the given package as currently being at the location in the area where the object appeared in response to determining the package as being present in the area at the location of the detected object (paragraph [0006]; paragraph [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention registers the given package as currently being at the location in the area where the object appeared in response to determining the package as being present in the area at the location of the detected object, as disclosed by Razumov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Dearing in further view of Patel in further view of Razumov in further view of Kamada, US 7995109 B2.
As per Claim 47, the modified Shakes fails to disclose wherein the one or more cameras are further configured to capture the images at intervals and the image processing occurs in real time at the intervals.  Kamada discloses wherein the one or more cameras are further configured to capture the images at intervals and the image processing occurs in real time at the intervals (Figure 5; column 14, lines 32-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the one or more cameras are further configured to capture the images at intervals and the image processing occurs in real time at the intervals, as disclosed by Kamada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu, US 20030024987 A1 (method of and apparatus for producing a digital image of an object with reduced speckle-pattern noise, by consecutively capturing, buffering and processing a series of digital images of the object over a series of consecutively different photo-integration time periods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN ERB/Primary Examiner, Art Unit 3628